CROW, Presiding Judge,
concurring.
I concur in the principal opinion in all respects except its statement that under former Rule 27.26 reversal was mandated when a pro se motion was not artfully drawn and appointed counsel failed to amend it so as to state factually and in lawyer-like fashion the basis of all of the prisoner’s claims for relief. In one of the four cases cited by the principal opinion in support of that statement, Woolsey v. State, 738 S.W.2d 483 (Mo.App.1987), the appellate court affirmed the trial court’s denial of relief. In another case, Patrick v. State, 698 S.W.2d 18 (Mo.App.1985), the appellate court reached the same result.
I point this out solely to avoid participating in the creation of precedent that under former Rule 27.26 reversal of a trial court’s denial of relief is automatic in such circumstances.